Citation Nr: 0531378	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-31 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or on account of 
being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk





INTRODUCTION

The veteran served on active duty from May 1945 to October 
1945 and from August 1950 to August 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO) which denied special monthly pension.  

 
FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the veteran's claim.  

2.  The evidence does not show that the veteran is blind or 
so nearly blind as to have visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, is a patient in a nursing home, is 
bedridden, or is unable to care for his daily personal needs 
without assistance from others, or is unable to protect 
himself from the hazards and dangers of daily living.  

3.  The veteran does not have a single disability ratable at 
100 percent.  

4.  The evidence does not show that the veteran is 
substantially confined to his dwelling and its immediate 
premises.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being in need of aid and attendance or on account 
of being housebound and are not met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352 
(2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-121 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to element (1), above, the RO sent the veteran a 
VCAA notice letter in September 2002 regarding this claim.  
This letter informed the veteran of the type of information 
and evidence necessary to establish entitlement to special 
monthly pension based on the need for aid and attendance or 
based on being housebound.  

With regard to elements (2) and (3), the September 2002 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, the letter explained that VA would 
help him get such things as medical records or records held 
by any other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to element (4), the September 2002 VCAA 
letter advised the veteran that VA would secure any medical 
records identified by him, and requested that he submit 
information describing any additional evidence he wanted VA 
to secure in his behalf.  In addition, the letter informed 
the veteran that he could identify the evidence to VA or 
could submit the evidence itself.  These notices served to 
advise the veteran to submit any information or evidence in 
his possession that pertained to his claim for special 
monthly pension.  In any event, failure to explicitly tell a 
claimant to submit relevant evidence in his possession is 
generally not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In the present case, 
VCAA notice was timely given in September 2002, prior to the 
initial AOJ decision in November 2002.  
   
The veteran has had ample notice of the types of evidence 
that would support his claim for special monthly pension, and 
has had ample opportunity to present evidence and argument in 
support of his appeal.  Clearly, the purpose of the VCAA 
notice requirement has not been nullified.  Therefore, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  

The Board notes that the veteran was afforded VA examinations 
in October 2002 and December 2003.  In addition to these VA 
examinations, the veteran's VA outpatient treatment reports 
from January 2002 to August 2002 and from May 2003 to 
November 2003 have been associated with the claims file.  The 
veteran has not identified any further medical records 
relating to his claim.  Thus, the Board finds that VA has 
complied with the notice and duty to assist obligations of 
the VCAA.

II.  Factual Background

The veteran has been entitled to a VA pension since May 1985.  

The November 2002 rating decision, evaluated the veteran's 
disabilities as follows: include insulin-dependent diabetes 
mellitus, rated at 60 percent; mild senile dementia, chronic 
low back pain and degenerative changes of the lumbosacral 
spine rated, each rated at 10 percent; and controlled chronic 
open angle glaucoma with visual field of 20/40 for both eyes, 
postural vertigo, colonic diverticulosis by history, and 
carcinoma of the prostate status post radiotherapy, all rated 
at 0 percent.  

In August 2002 the veteran filed his claim for special 
monthly pension.  In his claim, the veteran listed the 
following health conditions, which he described as chronic, 
grave, and recurring: glaucoma in both eyes, diverticulitis, 
prostate condition, back spurs, chronic diabetes mellitus, 
nervous condition, memory loss, lack of balance, and 
condition of back problems.  

VA outpatient treatment records from January to August 2002 
indicate treatment for diabetes mellitus, colonic 
diverticulosis, hypertension, hypercholesterolemia, senile 
cataracts in each eye, and advanced glaucoma.

The veteran was afforded a VA examination in October 2002.  
The examiner noted that the veteran appeared well oriented in 
time, person, and place; but required an attendant, his son, 
in reporting for the examination.  

The examiner further noted that the veteran was not 
hospitalized or bedridden at the time of examination and 
reported no major vision problems.  The examiner added that 
the veteran appeared mentally sound and capable of managing 
his benefit payments.  

The veteran described his daily routine as consisting of 
rising, using the bathroom, rinsing his mouth, washing his 
face, replacing his dental bridges and brushing his teeth.  
He reported shaving about two times a week.  He stated that 
he typically would get dressed and have breakfast by himself, 
then possibly visit relatives in his car, which he reported 
driving nearby his home.  The veteran stated that he would 
then typically return home for lunch, watch TV, bathe, have 
dinner, watch TV, and go to sleep.

On examination, the veteran was reportedly well-groomed, and 
attended to his activities of daily living and the needs of 
nature by himself without assistance.  The examiner noted 
that the veteran was able to walk well by himself without any 
mechanical aid used or recommended.  The veteran reported 
that in addition to leaving his home to visit nearby 
relatives, he would leave his home to go to medical 
appointments, the barber shop, bank, and post office.  The 
diagnoses were: diabetes mellitus type II with peripheral 
neuropathy by history, glaucoma in both eyes, postural 
vertigo, dyslipidemia, colonic diverticulosis by history, and 
carcinoma of the prostate status post radiotherapy.

The veteran underwent a VA psychiatric examination, also in 
October 2002.  The veteran denied using alcohol or tobacco 
and complained of forgetting where he put things, poor sleep, 
and getting lost and disoriented easily.  On examination, he 
was observed to be slightly anxious with constricted affect 
and fair attention and concentration.  His memory was noted 
to be poor, but his speech was clear and coherent, and he was 
not hallucinating, suicidal, or homicidal.  His insight and 
judgment were fair and he was found to exhibit good impulse 
control.  The examiner found that the veteran was competent 
to handle VA funds.  The diagnosis was mild senile dementia 
with a Global Assessment of Functioning (GAF) score of 65.  

The veteran also underwent a VA eye examination in October 
2002.  Corrected visual acuity in the right eye was 20/60 
far, and 20/40 near.  In the left eye, the veteran had 
corrected visual acuity of 20/60 far, and 20/40 near.  A 
visual field defect was noted, for which further eye 
perimetry testing was ordered.  

Subsequent testing showed that the veteran's right eye visual 
field was limited to 231/500 and that his left eye visual 
field was limited to 172/500.  Average contraction was 29 in 
the right eye and 22 in the left eye.  After the RO received 
these results, it issued a second rating decision in January 
2003, continuing to deny the veteran's claim.  

The veteran was afforded an RO hearing before a hearing 
officer in December 2003.  The veteran stated the he used a 
cane for balance while walking and also because he would 
become tired.  He added that he frequently became tired and 
lost his balance and also could not go out by himself due to 
memory loss.  He stated that his wife managed household funds 
and had to help him finish shaving because his hands would 
begin to tremble.  The veteran stated that he would walk 
around his house but that he would lose his balance and 
experience dizziness.  He stated that he went shopping with 
his wife, but that she did all the actual buying.  He related 
that a friend had brought him to the hearing because he could 
not go out alone as he was unable to drive. This friend also 
took him to medical appointments.  

At this hearing, the veteran also presented records of a VA 
echocardiogram in June 2003, and a whole body bone scan in 
October 2003.  The echocardiogram showed preserved left 
ventricle function, with an ejection fraction of 60 percent, 
no wall motion abnormalities, mild to moderate aortic 
stenosis, no pericardial effusion and no other 
valvulopathies.  The bone scan revealed a low probability for 
metastatic bone disease and inflammatory or degenerative 
changes suggested in the area of the lumbosacral spine.  
Along with these reports, a note from the veteran's 
physician, dated in October 2003, stated that the veteran's 
conditions incapacitated him and he had to depend on other 
persons for basic necessities.  

The veteran underwent another VA examination in December 
2003.  He was again accompanied by his son, and was reported 
to live with his wife.  The examiner noted that the veteran 
was not permanently bed or wheelchair ridden.  The veteran's 
wife managed benefit payments, and the veteran was not 
competent to handle his financial affairs.  The examiner 
observed that the veteran was independent in his "daily 
living needs requirement" with supervision and assistance on 
occasion.  The veteran described his typical day as 
consisting of walking in the home, going to the near stores, 
watching television, listening to the radio, reading the 
newspaper, and helping his wife in the house.  

Physical examination at this December 2003 examination 
revealed the veteran to be alert, oriented, and coherent with 
memory deficit.  Examination of the lower extremities noted 
that the veteran used a walking cane to prevent falls and 
that the veteran could only walk short distances, complaining 
of weakness in the knees, but that he had satisfactory 
coordination and balance to his age.  The VA examiner noted 
that the veteran was able to walk without the assistance of 
another person and that he was able to leave the home at any 
time, but recommended company to travel.

III.  Legal Analysis

Increased pension is payable to a veteran by virtue of being 
housebound or by reason of the need for aid and attendance.  
See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§ 3.351(a) (2005).  

For pension purposes, a veteran will be considered in need of 
regular aid and attendance if he: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(c) (2005). 

The October 2002 VA eye examination shows that the veteran is 
not blind or so nearly blind as to be considered in need of 
regular aid and attendance as defined in applicable 
regulations.  No other recent examiner has found evidence of 
blindness.  

The veteran has also not been a patient in a nursing home, in 
fact, recent VA examinations and his testimony show that he 
lives at home with his wife. 

The only remaining bases for an award based on aid need for 
and attendance is under 38 C.F.R. § 3.352(a).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination of the 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Turco v. Brown, 9 Vet. App. 222 (1996).  

The most recent VA examinations show that the veteran was 
found able to attend to the activities of daily living and 
the wants of nature.  Although it was most recently found 
that he required occasional supervision and assistance, aid 
and attendance can be found only if the veteran is in need of 
regular assistance.  The fact that the veteran is able to 
help his wife around the house also belies a finding that he 
is in need of regular aid and attendance.  As such, evidence 
has not shown the presence of any of the factors in § 3.352, 
for an award of aid and attendance.  

The Board notes that the veteran submitted a note from his 
private physician dated in October 2003 indicating that the 
veteran's medical conditions were "incapacitating" and 
required dependence on other persons for "basic 
necessities."  However, the physician did not specify the 
"basic necessities" or otherwise indicate the presence of 
any of the factors listed in 38 C.F.R. § 3.352(a).

In the December 2003 VA examination, the examiner reviewed 
all the medical records, including the private physician's 
report, and considered them in making his determination that 
the veteran was able to attend to his activities of daily 
living with only occasional supervision and assistance.  The 
examiner's opinion is thus more probative in this case.  
Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of being in 
need of aid and attendance are not met.  The preponderance of 
the evidence is against the veteran's claim and that claim is 
denied.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.102, 3.351, 
3.352.  

Housebound

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 
38 U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17) the veteran: (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 
38 C.F.R. § 3.351(d).  

The provisions of 38 C.F.R. § 3.351(d) require that the 
veteran have a single disability rated as 100 percent 
disabling.  The veteran's primary disability is insulin-
dependent diabetes mellitus, which is rated as 60 percent 
disabling.  A 100 percent rating is warranted where the 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.120, Diagnostic Code 7913.  

At his most recent VA examination, the veteran's diabetes 
mellitus was diagnosed as stable, controlled.  In addition, 
there have been no records of hospitalizations or weekly 
visits to a diabetic care provider in order to treat the 
veteran's diabetes mellitus.  As such, the Board finds that 
the veteran does not qualify for a 100 percent rating for his 
diabetes mellitus. 

The criteria for a housebound rating require that the veteran 
have a disability ratable as 100 percent disabling.  
38 C.F.R. § 3.351(d).  The veteran's main disability, 
diabetes mellitus, is evaluated as 60 percent disabling.  It 
has not been contended, nor shown, that this disability or 
any of the veteran's other disabilities, are 100 percent 
disabling.  As the veteran does not have a disability ratable 
as 100 percent disabling, he cannot qualify for special 
monthly pension by the reason of being housebound.  

In addition, the Board notes that at his most recent VA 
examinations, the veteran indicated that he goes to stores 
near his house, and the examiners found that he was able to 
leave the home at any time.  As such, the Board finds that 
the evidence does not show that the veteran is substantially 
confined to his dwelling and the immediate premises.  

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of being 
housebound are not met.  The preponderance of the evidence is 
against the veteran's claim and that claim is denied.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.102, 3.351, 3.352, 4.120.  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or on account of 
being housebound is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


